Case 1:18-cv-00500-TFM-C Document 66 Filed 07/20/20 Page 1 of 10                     PageID #: 894




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

 UNIVERSITY OF SOUTH ALABAMA                  )
 by and through its division USA Health       )
                                              )
        Plaintiff,                            )
                                              )
 v.                                           )   CIVIL ACTION NO. 1:18-cv-500-TFM-C
                                              )
 O’REILLY AUTOMOTIVE, INC.,                   )
                                              )
        Defendant.                            )

                            MEMORANDUM OPINION AND ORDER

        Pending before the Court is a jurisdictional issue the Court raised sua sponte. After a

 careful review of all the docket sheet, the notice of removal, the complaint, the status of the

 parties at the time of removal, the parties briefing on the matter, and the relevant law, the Court

 finds that removal was not appropriate and the case must be remanded.

                       I.      PROCEDURAL AND FACTUAL BACKGROUND

        Plaintiff University of South Alabama, by and through its division USA Health,

 (hereinafter “USA Health”) is an Alabama entity which operates hospitals in Alabama, including

 Mobile County. USA Health commenced this lawsuit by filing a complaint on December 21,

 2017 in the Circuit Court of Mobile County, Alabama. On October 29, 2018, then-Defendant

 USAA General Indemnity Company (“USAA”) filed its counterclaim, cross-claim, and third-

 party claims for interpleader where O’Reilly Automotive, Inc. (“O’Reilly”) was named as a

 third-party defendant. O’Reilly removed this action on November 29, 2018 citing the Employee

 Retirement Income Security Act of 1974 (“ERISA”) as the jurisdictional basis under 28 U.S.C.

 §§ 1331, 1441, and 1446. The current action involves a question of priority between USA

 Health and O’Reilly as to the interpled funds from USAA. See Doc. 1.

                                            Page 1 of 10
Case 1:18-cv-00500-TFM-C Document 66 Filed 07/20/20 Page 2 of 10                     PageID #: 895




         The facts of this case are not in dispute. Jonathan James Lytle (“Lytle”) was seriously

 injured in an automobile accident. On January 28, 2017, Lytle was admitted to one of USA

 Health’s hospitals for care, treatment, and maintenance of injuries sustained in that accident. See

 Doc. 1, Ex. 1, Complaint, dated December 21, 2017. Lytle was discharged on February 8, 2017

 having incurred medical charges totaling $114,339.50. Id. at ¶ 4. On February 16, 2017, USA

 Health perfected a hospital lien pursuant to Division 15, Article 5, Chapter 11 of Title 35 of the

 Code of Alabama.

         Lytle received health benefits from a self-funded ERISA plan administered by his

 employer, O’Reilly. O’Reilly paid benefits under its ERISA plan – “Health Benefit Plan for

 Employees of O’Reilly Automotive, Inc. Limited Plan” (“the Plan”). See Doc. 48 at ¶ 3.

 O’Reilly has paid $127,750.47 in benefits under the Plan for medical expenses incurred by Lytle.

 Id. at ¶ 4.

         Lytle also had uninsured/underinsured motorist coverage through USAA in the amount of

 $75,000.00. USAA admitted that it owed the funds but was presented with competing claims by

 Lytle, USA Health, and O’Reilly.        Eventually, the parties agreed that $30,881.85 of the

 remaining $74,000.001 should be paid to Lytle with the remaining $43,118.15 to be deposited

 into the registry of the Court. See Docs. 14, 19, 25, 27, 28. Upon receipt of the interpled funds

 into the registry, on April 4, 2019, the Court dismissed, upon motion, USAA and Lytle from this

 action – leaving only USA Health and O’Reilly. See Docs. 38, 39.

         On July 24, 2019, the parties filed their competing motions for summary judgment. See

 Docs. 46, 47-49. The motions were fully briefed and ripe for disposition when the jurisdictional

 issue came to the Court’s attention. Therefore, on April 23, 2020, the Court entered an order for


 1By agreement of all parties, $1,000.00 of the available coverage was previously paid to
 Memorial Hospital of Gulfport. See Doc. 14 at 2, ¶ 5.
                                            Page 2 of 10
Case 1:18-cv-00500-TFM-C Document 66 Filed 07/20/20 Page 3 of 10                       PageID #: 896




 the parties to brief the issue identified. See Doc. 57.

        On May 8, 2020, the parties filed their respective briefs on the jurisdictional matter. See

 Docs. 58, 59. Additionally, each side was granted the opportunity to respond to the briefs. See

 Doc. 61, 63. Further, even after those briefs, the Eleventh Circuit issued is opinion in Bowling v.

 United States Bank N.A., --- F.3d ---, 2020 U.S. App. LEXIS 19435, 2020 WL 3424928 (11th

 Cir. Jun 23, 2020) which also addresses jurisdictional matters raised in this case.

                                   II.     STANDARD OF REVIEW

        Federal courts have a strict duty to exercise jurisdiction conferred on them by Congress.

 Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 716, 116 S. Ct. 1712, 1720, 135 L.Ed.2d 1

 (1996). However, federal courts are courts of limited jurisdiction and possess only that power

 authorized by Constitution and statute. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S.

 375, 377, 114 S. Ct. 1673, 1675, 128 L.Ed.2d 391 (1994); Burns v. Windsor Insurance Co., 31

 F.3d 1092, 1095 (1994); see also Home Depot U.S.A. v. Jackson, --- U.S. ---, 139 S. Ct. 1743,

 204 L. Ed. 2d 34 (2019) (quoting Kokkonen and stating same). “The right to removal is

 statutory.” Bowling, --- F.3d ---, ---, 2020 U.S. App. LEXIS 19435, *6, 2020 WL 3424928, *2

 (citing Global Satellite Commc’n Co. v. Starmill U.K. Ltd, 378 F.3d 1269, 1271 (11th Cir.

 2004)). The party removing the action has the burden of establishing federal jurisdiction. See

 Leonard v. Enterprise Rent a Car, 279 F.3d 967, 972 (11th Cir. 2002) (citing Williams v. Best

 Buy Co., 269 F.3d 1316, 1318 (11th Cir. 2001)). Further, the federal removal statutes must be

 construed narrowly and doubts about removal must be resolved in favor of remand. Allen v.

 Christenberry, 327 F.3d 1290, 1293 (11th Cir. 2003) (citing Diaz v. Sheppard, 85 F.3d 1502,

 1505 (11th Cir. 1996)); Burns, 31 F.3d at 1095 (citations omitted). Finally, “an argument that

 the court lacks jurisdiction may be raised at any time during the course of the proceedings.”



                                             Page 3 of 10
Case 1:18-cv-00500-TFM-C Document 66 Filed 07/20/20 Page 4 of 10                     PageID #: 897




 Blab T.V. of Mobile, Inc. v. Comcast Cable Communications, Inc., 182 F.3d 851 (11th Cir. 1999)

 (citing Lucero v. Trosch, 121 F.3d 591, 598 (11th Cir. 1997)).

                                 III.    DISCUSSION AND ANALYSIS

 A.     Third Party Removal

        In Bowling v. United States Bank N.A., the Eleventh Circuit overruled its prior precedent

 of Carl Heck Engineers, Inc. v. Lafourche Parish Police Jury, 622 F.2d 133 (11th Cir. 1980).2

 Relying upon the Supreme Court’s ruling in Home Depot U.S.A. v. Jackson, --- U.S. ---, 139 S.

 Ct. 1743, 204 L. Ed. 2d 34 (2019), the Eleventh Circuit now explicitly holds that third party

 counterclaim defendants may not remove a civil action under 28 U.S.C. § 1441(c). Bowling, ---

 F.3d at ---, 2020 U.S. App. LEXIS 19435 at *21, 2020 WL 3424928 at *8.

        The Eleventh Circuit observed that while Home Depot discussed removal in the context

 of 28 U.S.C. § 1441(a), the analysis necessarily demanded the same conclusion in § 1441(c).

 The relevant language states:

        Every analytical tool the Supreme Court relied on in Home Depot to conclude that
        counterclaim defendants may not remove a civil action under § 1441(a) applies
        with equal force to § 1441(c).

        First, the text of § 1441 as a whole compels the conclusion that “defendants”
        means the same in (c) as in (a). As we have noted, “identical words and phrases
        within the same statute should normally be given the same meaning.” SEC v.
        Levin, 849 F.3d 995, 1003 (11th Cir. 2017) (quoting Powerex Corp. v. Reliant
        Energy Servs., Inc., 551 U.S. 224, 232, 127 S. Ct. 2411, 168 L. Ed. 2d 112 (2007)
        (quotation marks omitted)); see also Scalia & Garner, Reading Law § 25, at 170
        (2012) (“[a] word or phrase is presumed to bear the same meaning throughout a
        text” unless context requires otherwise). In reviewing § 1441(c)’s text in the
        context of § 1441 as a whole, we can discern nothing that justifies a departure
        from this principle. Indeed, the most natural reading of the statute is that removal
        is generally authorized under (a), with (c) providing additional criteria for a
        certain subset of civil actions.


 2 Bonner v. City of Prichard, 661 F.2d 1206 (11th Cir. 1981, en banc) (adopting as binding
 precedent all of the decisions of the former Fifth Circuit handed down prior to the close of
 business on September 30, 1981).
                                           Page 4 of 10
Case 1:18-cv-00500-TFM-C Document 66 Filed 07/20/20 Page 5 of 10                     PageID #: 898




        The caption of § 1441, “Removal of civil actions,” (emphasis added), also
        bolsters our textual analysis. As we have noted, “civil actions” is one of the key
        phrases the Supreme Court relied on in Home Depot. See Yates v. United States,
        574 U.S. 528, 135 S. Ct. 1074, 1083, 191 L. Ed. 2d 64 (2015) (“The title of a
        statute and the heading of a section are tools available for the resolution of a
        doubt about the meaning of a statute.”) (cleaned up). And when we determine
        whether a claim “aris[es] under” federal law in a “civil action,” as § 1441(c)
        requires us to do, we look to the face of the original plaintiff’s complaint. Conn.
        State Dental Ass’n, 591 F.3d at 1343. When we do that with cases that fall under
        § 1441(c), the “defendants” to that action are the “defendant[s] to that complaint,
        not a party named in a counterclaim.” Home Depot, 139 S. Ct. at 1748. So just as
        “a counterclaim is irrelevant to whether the district court had ‘original
        jurisdiction’ over the civil action” under § 1441(a), id., it is not germane to
        whether the district court had federal-question jurisdiction over the “civil action”
        under § 1441(c).

 Bowling, --- F.3d at ---, 2020 U.S. App. LEXIS 19435 at *16-18; 2020 WL 3424928 at *7.

        As previously noted in the facts, O’Reilly was originally a third party defendant. See

 Doc. 1. It even relied upon Carl Heck in its notice of removal when it stated that “Removal of

 this action is unaffected by the fact that it originated as a third-party claim.” Id. at 3, ¶ 5.

 However, as it is now clear, its status as a third party absolutely affects its ability (or lack

 thereof) to remove the case and remand is required.

 B.     Defensive Preemption vs Complete Preemption

        As a second basis for remand, separate from the status as a third party defendant, the

 Court still has the issue of jurisdiction raised by Butero v. Royal Maccabees Life Ins. Co., 174

 F.3d 1207 (11th Cir. 1999). Specifically that preemption based on the Employee Retirement

 Income Security Act of 1973, 28 U.S.C. § 1101, et seq. (“ERISA”) may take one of two forms –

 “complete preemption or superpreemption” or “defensive preemption.”           Id. at 1211.    One

 establishes federal jurisdiction and the other does not.   “The issue of complete preemption is

 jurisdictional; meaning, if the claims are not completely preempted, they are not properly

 removed and must be remanded to state court.” Ervast v. Flexible Prods. Co., 346 F.3d 1007,



                                           Page 5 of 10
Case 1:18-cv-00500-TFM-C Document 66 Filed 07/20/20 Page 6 of 10                      PageID #: 899




 1014 (11th Cir. 2003) (citing Land v. Cigna Healthcare of Fla., 339 F.3d 1286, 1290 (11th Cir.

 2003)).

           Complete preemption or superpreemption establishes federal jurisdiction and “exists only

 when the ‘plaintiff is seeking relief that is available under … § 1132(a).’” Id. at 1212 (quoting

 Whitt v. Sherman Int’l Corp., 147 F.3d 1325, 1330 (11th Cir. 1998)). To show complete

 preemption, four elements must be met: (1) there must be a relevant ERISA plan; (2) the plaintiff

 must have standing to sue under that plan; (3) the defendant must be an ERISA entity; and (4)

 the complaint must seek compensatory relief akin to that available under § 1132(a); often this

 will be a claim for benefits due under a plan. Id. (quotations and citations omitted).

           Defensive preemption originates in ERISA’s express preemption provision, 29 U.S.C.A.

 § 1144(a). “Defensive preemption provides only an affirmative defense to certain state-law

 claims.” Butero, 174 F.3d at 1212. “As an affirmative defense, defensive preemption does not

 furnish federal subject-matter jurisdiction under 28 U.S.C. § 1331.” Id. (citing Metropolitan

 Life Ins. Co. v. Taylor, 481 U.S. 58, 63, 107 S. Ct. 1542, 1546, 95 L. Ed. 2d 55 (1987)).

 Consequently, defensive preemption does not arise under the laws of the United States and

 cannot authorize removal to federal court. Hardy, 135 F. Supp.2d at 1178 (citing Taylor, 481

 U.S. at 63, 107 S. Ct. at 1546; Whitt, 147 F.3d at 1329).

           In the instant lawsuit, Defendant O’Reilly Automotive, Inc. (“O’Reilly”) removed the

 case from the Circuit Court of Mobile County, Alabama citing generally ERISA. O’Reilly cites

 29 U.S.C. § 1132 saying Plaintiff (presumably USA Health) “could have filed this action in

 federal court pursuant to 29 U.S.C. § 1132 to construe the parties’ respective subrogation rights

 under the terms of an ERISA plan in which Defendant Jonathan Lytle was a participant and

 beneficiary, working for O’Reilly Automotive, Inc.” Doc. 1 at 2-3. Though normally the Court



                                             Page 6 of 10
Case 1:18-cv-00500-TFM-C Document 66 Filed 07/20/20 Page 7 of 10                      PageID #: 900




 would rely upon the Complaint and the Notice of Removal exclusively, the question of whether

 this is actually a case under § 1132 becomes clear when read in conjunction with the actual

 claims asserted by O’Reilly in its Motion for Summary Judgment.

        In the Motion for Summary Judgment brief (Doc. 48), Defendant states “[t]he filed of

 ERISA benefits law, including the subrogation rights of an ERISA plan administrator or

 employer, is an area of complete preemption under federal law. As set forth in 29 U.S.C. §

 1144(a)…” Doc. 48 at 3. Though Defendant utilizes the phrase “complete preemption,” it

 appears as though this may be by actually defensive preemption as opposed to complete

 preemption / superpreemption under 29 U.S.C. § 1132. There is no discussion of the Butero

 four-part test in either the Notice of Removal or the Motion for Summary Judgment. Rather,

 both USA Health and O’Reilly jump straight into a discussion of three-stage framework of

 preemption under 29 U.S.C. § 1144 and its applicability in this case. See Docs. 46, 48, 51, 52. It

 is only in Plaintiff’s Reply Brief (Dog. 53) that a discussion of § 1132 is even briefly referenced.

 See Doc. 53 at 5.

        In reviewing the briefs submitted by the parties, despite the continued representation by

 O’Reilly that “complete preemption exists,” the Court finds rather that the matter falls under

 “defensive preemption.” As previously noted, four elements must be satisfied for a state-law

 claim to be completed preempted by ERISA. “(1) There must be a relevant ERISA plan; (2) the

 plaintiff must have standing to sue under that plan; (3) the defendant must be an ERISA entity;

 and (4) the complaint must seek compensatory relief akin to that available under § 1132(a),

 which is normally a claim for benefits under the plan.” Jones v. LMR Int’l, Inc., 457 F.3d 1174,

 1178 (11th Cir. 2006) (citations omitted); see also Ervast, 346 F.3d at 1013 (citing four part test

 from Butero).



                                            Page 7 of 10
Case 1:18-cv-00500-TFM-C Document 66 Filed 07/20/20 Page 8 of 10                   PageID #: 901




        Both parties acknowledge that the first and third elements are met – i.e. that O’Reilly

 appears to be an ERISA entity and there is a relevant ERISA plan. The Court agrees and turns to

 the second and fourth elements.

        In looking at element two, the plaintiff must have standing to sue under that plan.

 “ERISA’s civil enforcement section permits two categories of individuals to sue for benefits

 under an ERISA plan-plan beneficiaries and plan participants.” Engelhardt v. Paul Revere Life

 Ins. Co., 139 F.3d 1346, 1351 (11th Cir. 1998). (citing 29 U.S.C. § 1132(a)). A participant

 “means any employee or former employee of an employer, or any member or former member of

 an employee organization, who is or may become eligible to receive a benefit of any type from

 an employee benefit plan which covers employees of such employer or members of such

 organization, or whose beneficiaries may be eligible to receive any such benefit.” 29 U.S.C. §

 1002(7). A beneficiary is “a person designated by a participant, or by the terms of an employee

 benefit plan, who is or may become entitled to a benefit thereunder.” 29 U.S.C. § 1002(8).

        Here, the Plaintiff is USA Health. USA Health does not have standing to sue under the

 plan because it is neither a participant nor a beneficiary.

        Element four is also tied with element two in this case. In element four, the complaint

 must seek compensatory relief akin to that available under § 1132(a), which is normally a claim

 for benefits under the plan.

        O’Reilly attempts to distinguish this in its reply by stating that removal was not based

 upon the complaint, but rather based upon the counterclaim and interpleader from USAA.

 O’Reilly states “[t]his distinction is key.” The Court agrees that the distinction is key because

 even if it were permitted under the counterclaim/interpleader with the Court considering USAA

 as “the plaintiff,” USAA is not a participant or a beneficiary under element two. Therefore,



                                             Page 8 of 10
Case 1:18-cv-00500-TFM-C Document 66 Filed 07/20/20 Page 9 of 10                      PageID #: 902




 O’Reilly cannot establish elements two and four of the Butero test.

        “ERISA’s preemptive scope may be broad but it does not reach claims that do not

 involve the administration of plans, even though the plan may be a party to the suit or the claim

 relies on the details of the plan.” Ervast, 346 F.3d at 1016 (quoting Hook v. Morrison Milling

 Co., 38 F.3d 776, 784 (5th Cir. 1994)). “[T]he presence of an ERISA plan within the facts of a

 case does not, on its own, automatically subject the litigant to federal question jurisdiction.” Id.

 at 1014. Rather, for a claim to be seeking compensatory relief under § 1132(a), it must be “(1) a

 claim for recovery of benefits due under the terms of the plan, (2) a claim seeking to enforce [its]

 rights under the terms of the plan, or (3) a claim for clarification of future benefits under the

 terms of the plan.” Id (citing Land, 339 F.3d at 1290).

        Here, neither the complaint nor the counterclaim seek compensatory relief under the plan.

 O’Reilly’s “relate to”" argument fails to overcome this jurisdictional failing because the mere

 fact that the counterclaims/interpleader relate to an ERISA plan establishes defensive

 preemption, not complete preemption.

                                          IV.    CONCLUSION

        Since jurisdiction is determined at the time of removal, then remand is mandatory,

 irrespective of what transpires post-removal. The fact the parties were eventually realigned to

 name O’Reilly as the Defendant does not change that it was originally a third party defendant

 who is precluded from removing this action pursuant to Home Depot U.S.A. v. Jackson, --- U.S. -

 --, 139 S. Ct. 1743, 204 L. Ed. 2d 34 (2019) and Bowling v. United States Bank N.A., --- F.3d ---,

 2020 U.S. App. LEXIS 19435, 2020 WL 3424928 (11th Cir. Jun 23, 2020).




                                            Page 9 of 10
Case 1:18-cv-00500-TFM-C Document 66 Filed 07/20/20 Page 10 of 10             PageID #: 903




       Consequently, this action is REMANDED to the Circuit Court of Mobile County,

 Alabama and the Clerk of the Court is DIRECTED to take appropriate steps to effectuate the

 remand.

       DONE and ORDERED this 20th day of July, 2020.

                                          /s/ Terry F. Moorer
                                          TERRY F. MOORER
                                          UNITED STATES DISTRICT JUDGE




                                       Page 10 of 10
